IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-527

                                        No. COA20-515

                                      Filed 2 August 2022

     Wake County, No. 17 CRS 214685

     STATE OF NORTH CAROLINA

                   v.

     TROY LOGAN PICKENS


             Appeal by Defendant from judgments entered 1 November 2019 by Judge Carl

     R. Fox in Wake County Superior Court. Heard in the Court of Appeals 19 October

     2021.


             Attorney General Joshua H. Stein, by Special Deputy Attorney General Sherri
             Horner Lawrence, for the State-Appellee.

             Michael E. Casterline for Defendant-Appellant.


             COLLINS, Judge.


¶1           Defendant Troy Logan Pickens appeals from judgments entered upon jury

     verdicts of guilty of one count of first-degree rape of a child and two counts of

     first-degree sexual offense with a child. Defendant argues that the trial court erred

     by admitting certain Rule 404(b) evidence and erred in sentencing. We find no error

     in the admission of the challenged evidence.      We conclude that the trial court

     improperly considered Defendant’s exercise of his constitutional right to demand a
                                        STATE V. PICKENS

                                          2022-NCCOA-527

                                        Opinion of the Court



     trial by jury in deciding to impose consecutive sentences. Defendant’s convictions

     remain undisturbed, and the matter is remanded to the trial court for resentencing.

                   I.   Procedural History and Factual Background

¶2         Defendant was indicted on one count of first-degree rape of a child and two

     counts of first-degree sexual offense with a child. The State filed a pretrial notice of

     Rule 404(b) evidence, giving notice to Defendant “of the State’s intent to introduce at

     the trial of the above cases evidence of other crimes, wrongs, or acts as evidence of

     motive, opportunity, intent, preparation, plan, knowledge, identity or absence of

     mistake, entrapment or accident.” Defendant filed a motion in limine “to preclude

     the State from introducing any evidence that the Defendant committed sexual assault

     in Durham, North Carolina.”

¶3         The trial began on 21 October 2019. At trial, relevant evidence tended to show

     that on 1 July 2015, Defendant was hired as the chorus teacher at Durant Middle

     School in Raleigh. At the end of July, eleven-year-old Ellen1 began sixth grade at

     that school. Ellen was around 4’10” tall, weighed between 60-65 pounds, and “had

     not yet reached puberty[.]”

     A. Ellen’s Testimony

¶4         While Ellen attended Durant Middle School, she would leave during class



           1 We use pseudonyms to protect the identity of both juvenile witnesses in this case.
     See N.C. R. App. P. 42(b).
                                       STATE V. PICKENS

                                         2022-NCCOA-527

                                        Opinion of the Court



     around lunchtime each day, walk through the school to get a dose of her prescribed

     Ritalin from the school nurse, and return to class. One day, a month or two after she

     had started the school year, she saw Defendant while she was walking in the

     sixth-grade hallway to get her medication. She knew who Defendant was because

     some of her friends had chorus with him, but she did not have him as a teacher. He

     motioned her over. She asked him, “What do you need?” Defendant replied, “Be

     quiet.” He grabbed the back of her shirt and walked her into an empty restroom. He

     took her into the handicapped stall at the end of the restroom and told her to take

     her clothes off. He then unbuttoned his pants and told her to touch his penis. When

     she did not do so, he grabbed her hand and put it on his penis. He then told her to

     stroke it and moved her hand. He threatened to hurt her or her family if she told.

     After five minutes or less, she left the restroom and went back to class.

¶5         The next time Ellen encountered Defendant in the hallway, he grabbed her

     again by her shirt and her ponytail, and the same series of events occurred in the

     same bathroom stall: he forced her to undress and stroke his penis, and he threatened

     her if she told. Then he told her to bend over the toilet. She felt pressure as he tried

     twice to put his penis in her vagina before telling her she was too small. He then put

     his penis in her anus.

¶6         The next time Ellen encountered Defendant in the hallway, he took her into

     the handicapped stall, told her to undress and stroke his penis, and then told her to
                                          STATE V. PICKENS

                                           2022-NCCOA-527

                                          Opinion of the Court



       defecate in the toilet. After she did, he told her to pick her feces out of the toilet.

       Saying, “Open up you filthy slut,” he put her feces in her mouth. Feces were also

       smeared on the wall of the stall. He told her to bend over and had anal intercourse.

       He also touched her chest and her vagina.

¶7           This sequence of events happened every other day for a couple of weeks. Ellen

       described him cussing under his breath and muttering “whore” and “slut.” She also

       described occasions when Defendant had forced her to perform fellatio. She once tried

       to stop him and he threw her, slamming her leg against the toilet. When each episode

       was over, Ellen would wash her hands, rinse out her mouth, and go back to class.

       B. Kathleen’s 404(b) Testimony

¶8           The State called Kathleen as a Rule 404(b) witness. After voir dire of Kathleen,

       the trial court orally denied Defendant’s motion to exclude Kathleen’s testimony.

¶9           Kathleen testified before the jury, essentially as she had in voir dire, as follows:

       Defendant had been her chorus teacher at Neal Middle School in Durham when

       Kathleen was in the seventh grade. One day, she and her classmates had been

       watching a movie in Defendant’s class. When it was time to leave and everyone was

       getting up to go, Defendant came over to her, put his hands on her waist, and moved

       them down towards her bottom. It made her uncomfortable, and she ran out of the

       classroom.

¶ 10         In the eighth grade, she again took chorus from Defendant. He wanted her to
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                         Opinion of the Court



       participate in an extracurricular performance which required practice at a different

       school.   She did not want to be involved because none of her friends were

       participating, but Defendant called her mother, and her mother told him Kathleen

       would participate.    Kathleen’s mother had a medical condition, so Defendant

       volunteered to give Kathleen rides to the practice.

¶ 11         On 2 February 2015, the day after Kathleen turned 14, she was riding to the

       final practice with Defendant. He told her he needed to stop at his apartment, and

       he told her to come inside with him. They sat on his couch and watched a cartoon

       while they ate. After putting the dishes in the sink, he came back and touched her

       leg. Kathleen asked him not to touch her. He continued touching her leg, then pulled

       her up by her left arm and pulled her into his bedroom as she resisted. Kathleen –

       who was then 5’ 2” tall and weighed 100 pounds – testified that he threw her down

       on the bed. As she lay on her back, Defendant took off her pants and underwear,

       pulled his own pants half-way down, then put his penis into her vagina. She asked

       him to stop and was crying, but he did not stop. After a few minutes, he moved away

       from Kathleen and went into the bathroom.

¶ 12         Kathleen put her clothes on. When Defendant came back into the room, he

       apologized to her and told her that if she told anyone, it would happen again. He

       then took her to practice and later gave her a ride home.

¶ 13         At the conclusion of the trial for sexually assaulting Ellen, Defendant was
                                        STATE V. PICKENS

                                         2022-NCCOA-527

                                        Opinion of the Court



       found guilty on all charges.

                                        II.   Analysis

       A. Rule 404(b) Evidence

¶ 14         Defendant argues that the trial court erred in admitting Kathleen’s testimony

       under Rule 404(b) because it was not similar to the crime charged and was unduly

       prejudicial.

¶ 15         The trial court’s determination as to whether the evidence of other crimes,

       wrongs, or acts falls within the scope of Rule 404(b) is a question of law, which we

       review de novo on appeal. State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156,

       159 (2012).

¶ 16         Under North Carolina Rule of Evidence 404(b), “[e]vidence of other crimes,

       wrongs, or acts is not admissible to prove the character of a person in order to show

       that he acted in conformity therewith.” N.C. Gen. Stat. § 8C-1, Rule 404(b) (2019).

       Such evidence “may, however, be admissible for other purposes, such as proof of

       motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

       mistake, entrapment or accident.” Id. “Generally, Rule 404 acts as a gatekeeper

       against ‘character evidence,’” State v. Pabon, 380 N.C. 241, 2022-NCSC-16, ¶ 60

       (quoting N.C. Gen. Stat. § 8C-1, Rule 404(a)), and evidence admitted under Rule

       404(b) “should be carefully scrutinized in order to adequately safeguard against the

       improper introduction of character evidence against the accused,” State v.
                                          STATE V. PICKENS

                                           2022-NCCOA-527

                                          Opinion of the Court



       Al-Bayyinah, 356 N.C. 150, 154, 567 S.E.2d 120, 122 (2002) (citation omitted).

¶ 17         Notwithstanding this important protective role, our North Carolina Supreme

       Court has repeatedly held that “Rule 404(b) state[s] a clear general rule of inclusion.”

       State v. Coffey, 326 N.C. 268, 278-79, 389 S.E.2d 48, 54 (1990); see Al-Bayyinah, 356

       N.C. at 153-54, 567 S.E.2d at 122 (quoting Coffey for this same proposition).

       Accordingly, relevant evidence of a defendant’s past crimes, wrongs, or acts is

       generally admissible for any one or more of the purposes enumerated in Rule 404(b)’s

       non-exhaustive list, “subject to but one exception requiring its exclusion if its only

       probative value is to show that the defendant has the propensity or disposition to

       commit an offense of the nature of the crime charged.” Coffey, 326 N.C. at 278-79,

       389 S.E.2d at 54 (emphasis in original); see Beckelheimer, 366 N.C. at 130, 726 S.E.2d

       at 159 (noting that Rule 404(b)’s list “is not exclusive, and such evidence is admissible

       as long as it is relevant to any fact or issue other than the defendant’s propensity to

       commit the crime” (quotation marks and citation omitted)).

¶ 18         “[T]he rule of inclusion described in Coffey is constrained by the requirements

       of similarity and temporal proximity.” Al-Bayyinah, 356 N.C. at 154, 567 S.E.2d at

       123 (citations omitted). Prior acts are sufficiently similar under Rule 404(b) “if there

       are some unusual facts present in both crimes that would indicate that the same

       person committed them.” Beckelheimer, 366 N.C. at 131, 726 S.E.2d at 159 (quotation

       marks and citation omitted). “While these similarities must be specific enough to
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                         Opinion of the Court



       distinguish the acts from any generalized commission of the crime, ‘we do not require

       that they rise to the level of the unique and bizarre.’”       Pabon, 380 N.C. 241,

       2022-NCSC-16, ¶ 63 (quoting Beckelheimer, 366 N.C. at 131, 726 S.E.2d at 156)

       (brackets omitted).

¶ 19         Regarding temporal proximity, “a greater lapse in time between the prior and

       present acts generally indicate[s] a weaker case for admissibility under Rule 404(b),”

       id., but “remoteness for purposes of 404(b) must be considered in light of the specific

       facts of each case[,] . . . [and t]he purpose underlying the evidence also affects the

       analysis.” Id. (quotation marks, citations, brackets, and ellipsis omitted). “Evidence

       of a prior bad act generally is admissible under Rule 404(b) if it constitutes

       substantial evidence tending to support a reasonable finding by the jury that the

       defendant committed the similar act.” Al-Bayyinah, 356 N.C. at 155, 567 S.E.2d at

       123 (quotation marks, emphasis, and citations omitted).

¶ 20         “With respect to prior sexual offenses, we have been very liberal in permitting

       the State to present such evidence to prove any relevant fact not prohibited by Rule

       404(b).” State v. White, 331 N.C. 604, 612, 419 S.E.2d 557, 561 (1992). As our

       Supreme Court noted,

                    our decisions, both before and after the adoption of Rule
                    404(b), have been “markedly liberal” in holding evidence of
                    prior sex offenses “admissible for one or more of the
                    purposes listed [in Rule 404(b)] . . . .”
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                         Opinion of the Court



       Coffey, 326 N.C. at 279, 389 S.E.2d at 54 (quoting 1 Henry Brandis, Jr., Brandis on

       North Carolina Evidence § 92 (3d ed. 1988)).

¶ 21         In this case, the assaults of Ellen took place in or around August or September

       of 2015 and the alleged assault of Kathleen took place in February of 2015. Defendant

       does not contest that this six-to-seven month time frame does not meet the temporal

       proximity requirement under Rule 404(b). Therefore, the sole issue before this Court

       is whether the 404(b) evidence was sufficiently similar to the acts at issue.

¶ 22         Here, the sexual assaults described by Ellen and the alleged sexual assault

       described by Kathleen contained key similarities. Most significantly, in both cases,

       Defendant used his position as a middle school teacher to gain access to, exercise

       authority over, and ultimately assault diminutive, middle-school-aged girls. In both

       cases, Defendant first encountered the girl during school hours inside the middle

       school where he worked as a choral teacher. Ellen and Kathleen were both middle

       school students and were similar in age when they were assaulted: Ellen was 11

       years old, and Kathleen had just turned 14 years old. The girls were similar in build

       when they were assaulted: Ellen was around 4’10” tall and weighed approximately

       60-65 pounds while Kathleen was 5’2” tall and weighed 100 pounds. In each case,

       Defendant grabbed the girl and pulled her to the isolated area where he assaulted

       her. Defendant also ignored each girl’s tears. Also, in each case, Defendant pulled

       his pants and underwear half-way down. Defendant similarly sexually assaulted
                                  STATE V. PICKENS

                                   2022-NCCOA-527

                                  Opinion of the Court



each girl: Defendant attempted to put his penis in Ellen’s vagina but, when he was

not able to, he put his penis in her anus. Defendant put his penis in Kathleen’s

vagina. Each assault lasted a brief period of time. In each case, Defendant used

threats after the sexual assault to discourage reporting. Based on all these points of

commonality, we conclude that Kathleen’s testimony was sufficiently similar to the

offenses charged to be relevant and admissible for the proper purpose of showing

Defendant’s intent, motive, plan, and design. See State v. Houseright, 220 N.C. App.

495, 500, 725 S.E.2d 445, 449 (2012) (404(b) witness’s testimony as to her sexual

encounter with defendant “was admissible for the purpose of showing defendant’s

plan or intent to engage in sexual activity with young girls” where the 404(b) witness

testified that defendant engaged in sexual conduct with her when she was 13 or 14

years old; the indictments alleged that defendant engaged in sexual activity with the

victim over a period of years when she was 13 to 15 years old; and defendant’s conduct

with the 404(b) witness took place within the same time period as the offenses alleged

in the indictments); State v. Smith, 152 N.C. App. 514, 527, 568 S.E.2d 289, 297-98

(2002) (404(b) witness’s testimony was “relevant to show absence of mistake and a

common plan or scheme, specifically that defendant took advantage of young girls in

situations where he had parental or adult responsibility for them. . . . [and] was also

admitted to show defendant’s unnatural attraction to young girls” where defendant

was charged with sexual misconduct with a 12-year-old which consisted of rubbing
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                         Opinion of the Court



       her breast and digitally penetrating her vagina, and the 404(b) witness testified that

       when she was 15 years old, defendant had sexual intercourse with her and performed

       oral sex on her without her consent).

¶ 23         To be sure, there are differences between the acts and their attendant

       circumstances. However, “[o]ur case law is clear that near identical circumstances

       are not required[;] rather, the incidents need only share ‘some unusual facts’ that go

       to a purpose other than propensity for the evidence to be admissible.” Beckelheimer,

       366 N.C. at 132, 726 S.E.2d at 160 (citations omitted).

¶ 24         In his brief, Defendant analogizes this case to State v. Watts, 246 N.C. App.

       737, 783 S.E.2d 266 (2016), modified in part and aff’d by 370 N.C. 39, 802 S.E.2d 905

       (2017), where a divided panel of this Court awarded a new trial, holding that the trial

       court erred by admitting certain 404(b) evidence. However, contrary to Defendant’s

       assertion, our North Carolina Supreme Court did not affirm Watts based on the Court

       of Appeals’ majority’s analysis and conclusion. Instead, the Supreme Court modified

       the Court of Appeals’ majority opinion and affirmed the decision to award a new trial

       based on the trial court’s failure to deliver a limiting instruction concerning the

       admitted 404(b) evidence. 370 N.C. at 41, 802 S.E.2d at 907.

¶ 25         In Watts, the Court of Appeals’ majority held that evidence of a prior sexual

       assault was inadmissible in the sexual assault case before it under Rule 404(b) where

       “both instances involved the sexual assault of minors, the minors were alone at the
                                           STATE V. PICKENS

                                            2022-NCCOA-527

                                           Opinion of the Court



       time of the assaults, [the] defendant was an acquaintance of the minors, [the]

       defendant used force, and [the] defendant threatened to kill each minor and the

       minors’ families.” 246 N.C. App. at 747, 783 S.E.2d at 273. The majority found “these

       similarities [were not] unusual to the crimes charged” and held “the [] differences are

       significant and undermine the findings of similarity by the trial court.” Id. at 747-48,

       783 S.E.2d at 273-74.

¶ 26           Upon the State’s appeal to the Supreme Court, the Supreme Court, on its own

       motion, ordered the parties to “submit supplemental briefs addressing the issues of

       whether the trial court erred by failing to deliver a limiting instruction concerning

       the testimony delivered by [the 404(b) witness] pursuant to N.C.G.S. § 8C-1, Rule

       404(b) and, if so, whether any error that the trial court may have committed

       constituted prejudicial error or plain error, depending upon the position taken by the

       party.” State v. Watts, No. 132A16, 2017 N.C. LEXIS 1028 (2017) (unpublished). In

       its opinion modifying and affirming the lower appellate court, the Supreme Court

       held:

                     Our General Statutes provide that “when evidence which
                     is admissible . . . for one purpose but not admissible . . . for
                     another purpose is admitted, the court, upon request, shall
                     restrict the evidence to its proper scope and instruct the
                     jury accordingly.” N.C.G.S. § 8C-1, Rule 105 (2015)
                     (emphasis added).         “Failure to give the requested
                     instruction must be held prejudicial error for which [a]
                     defendant is entitled to a new trial.” State v. Norkett, 269
                     N.C. 679, 681, 153 S.E.2d 362, 363 (1967); cf. State v.
                                          STATE V. PICKENS

                                           2022-NCCOA-527

                                          Opinion of the Court



                     Stager, 329 N.C. 278, 406 S.E.2d 876 (1991) (failure to give
                     a limiting instruction not requested by a defendant is not
                     reviewable on appeal); State v. Jones, 322 N.C. 406, 368
                     S.E.2d 844 (1988) (same). Accordingly, because defendant
                     was prejudiced by the trial court’s failure to give the
                     requested limiting instruction, we affirm, as modified
                     herein, the opinion of the Court of Appeals that reversed
                     defendant’s convictions and remanded the matter to the
                     trial court for a new trial.

       370 N.C. at 41, 802 S.E.2d at 907. Consequently, the Supreme Court impliedly, if not

       explicitly, held that the challenged 404(b) evidence was admissible.

¶ 27         In the present case, the unusual facts present in both the sexual assaults

       described by Ellen and the alleged sexual assault described by Kathleen are even

       more marked than the unusual facts present in Watts. Accordingly, the Rule 404(b)

       evidence was sufficiently similar and not too remote in time and the trial court did

       not err by admitting it.

       B. Rule 403

¶ 28         As the trial court did not err under Rule 404(b) by admitting the challenged

       evidence, we must review the trial court’s Rule 403 determination for abuse of

       discretion. State v. Whaley, 362 N.C. 156, 160, 655 S.E.2d 388, 390 (2008).

¶ 29         Pursuant to Rule 403, “[a]lthough relevant, evidence may be excluded if its

       probative value is substantially outweighed by the danger of unfair prejudice,

       confusion of the issues, or misleading the jury, or by considerations of undue delay,

       waste of time, or needless presentation of cumulative evidence.” N.C. Gen. Stat. § 8C-
                                         STATE V. PICKENS

                                           2022-NCCOA-527

                                         Opinion of the Court



       1, Rule 403 (2019). It is well settled “[w]hile all evidence offered against a party

       involves some prejudicial effect, the fact that evidence is prejudicial does not mean

       that it is necessarily unfairly prejudicial.” State v. Rainey, 198 N.C. App. 427, 433,

       680 S.E.2d 760, 766 (2009) (citations omitted). Rather, “[t]he meaning of ‘unfair

       prejudice’ in the context of Rule 403 is an undue tendency to suggest decision on an

       improper basis, commonly, though not necessarily, as an emotional one.”             Id.

       (quotation marks and citation omitted). Furthermore, “[t]he party who asserts that

       evidence was improperly admitted usually has the burden to show the error and that

       he was prejudiced by its admission.” State v. Ferguson, 145 N.C. App. 302, 307, 549

       S.E.2d 889, 893 (2001) (quotation marks and citation omitted). Thus, Defendant

       must carry the burden of proving the evidence was unfairly prejudicial.

¶ 30         Here “a review of the record reveals that the trial court was aware of the

       potential danger of unfair prejudice to defendant and was careful to give a proper

       limiting instruction to the jury.” State v. Hipps, 348 N.C. 377, 406, 501 S.E.2d 625,

       642 (1998). The trial court first heard Kathleen’s testimony outside the presence of

       the jury, then heard arguments from the attorneys and ruled on its admissibility,

       stating that “the probative value of the evidence outweighs any undue prejudice that

       is caused by the admission of these acts[.]”       Moreover, the trial court gave the

       appropriate limiting instruction.     Given the similarities between Ellen’s and

       Kathleen’s accounts, and the trial court’s careful handling of the process, we conclude
                                         STATE V. PICKENS

                                           2022-NCCOA-527

                                          Opinion of the Court



       that it was not an abuse of discretion for the trial court to determine that the danger

       of unfair prejudice did not substantially outweigh the probative value of the evidence.

       Whaley, 362 N.C. at 160, 655 S.E.2d at 390. The trial court thus properly admitted

       the 404(b) evidence here.

       C. Sentencing

¶ 31         Defendant next argues that the trial court considered impermissible factors

       before imposing consecutive sentences.

                    A sentence within statutory limits is “presumed to be
                    regular.” State v. Boone, 293 N.C. 702, 712, 239 S.E.2d 459,
                    465 (1977). Where the record, however, reveals the trial
                    court considered an improper matter in determining the
                    severity of the sentence, the presumption of regularity is
                    overcome. Id. It is improper for the trial court, in
                    sentencing a defendant, to consider the defendant’s
                    decision to insist on a jury trial. State v. Cannon, 326 N.C.
                    37, 39, 387 S.E.2d 450, 451 (1990). Where it can be
                    reasonably inferred the sentence imposed on a defendant
                    was based, even in part, on the defendant’s insistence on a
                    jury trial, the defendant is entitled to a new sentencing
                    hearing. Id.

       State v. Peterson, 154 N.C. App. 515, 517, 571 S.E.2d 883, 885 (2002).

¶ 32         At the sentencing hearing, the trial court addressed those in the court room,

       and specifically Defendant, in part, as follows:

                    It would be difficult for an adult to come in here and testify
                    in front of God and the country about what those two girls
                    came in here and testified about.              It would be
                    embarrassing. It would be embarrassing to testify about
                    consensual sex in front of a jury or a bunch of strangers.
                                         STATE V. PICKENS

                                             2022-NCCOA-527

                                         Opinion of the Court



                    And in truth, they get traumatized again by being here, but
                    it’s absolutely necessary when a defendant pleads not guilty.
                    They didn’t have a choice and you, Mr. Pickens, had a
                    choice.

       (Emphasis added).    Immediately after this statement, the trial court sentenced

       Defendant to three consecutive active prison terms of 300 to 420 months.

¶ 33         We conclude that it is apparent from the trial court’s remarks that the trial

       court improperly considered Defendant’s exercise of his constitutional right to

       demand a trial by jury. As the trial court’s decision to impose three consecutive

       sentences was, at least partially, based on Defendant’s decision to plead not guilty,

       this case must be remanded for re-sentencing. State v. Hueto, 195 N.C. App. 67, 78,

       671 S.E.2d 62, 69 (2009) (citing Boone, 293 N.C. at 711-13, 239 S.E.2d at 465 (1977)).

¶ 34         In reaching this result, we are cognizant that a trial court may, in its

       discretion, impose consecutive sentences. See N.C. Gen. Stat. § 15A-1340.15(a) (2019)

       (“This Article does not prohibit the imposition of consecutive sentences.”). Indeed,

       “[t]he trial judge may have sentenced defendant quite fairly in the case at bar[.]”

       Boone, 293 N.C. at 712, 239 S.E.2d at 465 (quotation marks omitted). Nonetheless,

       we also conclude there is a clear inference that a greater sentence was imposed

       because Defendant did not plead guilty. See id. We vacate Defendant’s sentence and

       remand to the trial court for resentencing.

                                      III.     Conclusion
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                         Opinion of the Court



¶ 35         We find no error in the admission of the challenged Rule 404(b) evidence. We

       conclude that the trial court improperly considered Defendant’s exercise of his

       constitutional right to demand a trial by jury in deciding to impose three consecutive

       sentences.   We vacate Defendant’s sentence and remand to the trial court for

       resentencing.

             NO ERROR IN PART; VACATED AND REMANDED FOR RESENTENCING.

             Judge ZACHARY concurs.

             Judge MURPHY dissents by separate opinion.
        No. COA20-515 – State v. Pickens


              MURPHY, Judge, dissenting.


¶ 36          While I do not disagree with the Majority’s analysis of the Rule 403 or

       resentencing issues in ¶¶28-34, those issues would be rendered moot by my resolution

       of the Rule 404(b) issue. I would hold that the trial court erred in admitting evidence

       of a prior sexual assault under Rule 404(b) and that Defendant was prejudiced to the

       degree required for him to be entitled to a new trial, and I would not reach the

       remaining issues. Therefore, I respectfully dissent.

¶ 37          Rule 404(b) allows a jury to consider evidence of prior bad acts when the

       evidence is admitted for purposes such as proof of motive, opportunity, intent,

       preparation, plan, knowledge, identity, or the absence of mistake, entrapment, or

       accident. However, before applying Rule 404(b), the prior bad act must be shown to

       be sufficiently similar and in sufficient temporal proximity to the offense charged.

       Here, the trial court erred by admitting evidence of Defendant’s alleged prior sexual

       assault of a minor where it was not sufficiently similar to the sexual assault for which

       Defendant was on trial.

                                           BACKGROUND

¶ 38          Defendant Troy Logan Pickens was indicted for first-degree rape of a child and

       two counts of sexual offense with a child by an adult based on allegations of the

       victim, Cindy.2 At the time of the alleged offenses, Defendant was a chorus teacher


              2 Pseudonyms are used for all relevant persons throughout this opinion to protect the
       identities of the juveniles and for ease of reading.
                                          STATE V. PICKENS

                                           2022-NCCOA-527

                                         Murphy, J., dissenting.



       at Cindy’s middle school.

¶ 39         Prior to trial, on 4 October 2019, the State filed a notice of intent to offer Rule

       404(b) evidence, prompting Defendant to file a motion in limine in response on 11

       October 2019. Correctly assuming the State was referring to a prior allegation that

       Defendant sexually assaulted Wilma, a former student in Defendant’s chorus class,

       in 2015, Defendant argued that the differences between the crimes were so significant

       as to make the Rule 404(b) evidence inadmissible. Defendant further argued that,

       even if the evidence had probative value, the probative value would be far outweighed

       by the danger of unfair prejudice, confusing the issues, and misleading the jury,

       necessitating exclusion under Rule 403.

¶ 40         On 21 October 2019, the trial court denied Defendant’s motion to exclude the

       State’s proffered Rule 404(b) evidence. The trial court did not issue an order with

       explicit findings of fact or conclusions of law; instead, the trial court orally ruled on

       Defendant’s motion in limine regarding the Rule 404(b) evidence, stating:

                    Well, I don’t know that the -- I think the temporal
                    proximity in this case exists. I think that this -- the fact
                    that he was a teacher on both of these occasions, even
                    though he wasn’t a teacher of one of the -- well, the victim
                    in this case, that it was the fact that he was a teacher that
                    gave him access to the victim in each case, the fact that he
                    or it’s alleged that on each case he grabbed the girls by one
                    arm and pulled them where he wanted to go, that he -- that
                    both these girls, by their description, seem to be girls who
                    were relatively small in stature and, therefore, to some
                    extent, physically helpless and that they are sufficiently
                                             STATE V. PICKENS

                                              2022-NCCOA-527

                                         Murphy, J., dissenting.



                    similar so as to be admissible and that they -- the probative
                    value of the evidence outweighs any undue prejudice that
                    is caused by the admission of these acts, and they certainly
                    are relevant, and they do tend to indicate evidence of
                    intent, motive, plan, and design, and that, therefore, this
                    Court finds that they are admissible in the trial of this case,
                    and, therefore, the motion to prohibit that admissibility of
                    this evidence is denied, and the exception is noted for the
                    record.

                                       A. Assaults of Cindy

¶ 41         According to the testimony at trial, in July 2015, Cindy began middle school at

       eleven years old. While in school, Cindy took daily prescription medication around

       lunch time that the staff members at Cindy’s middle school were authorized to

       administer. She typically took her medication around 12:10 p.m. Defendant had a

       planning period from 12:15 p.m. to 1:00 p.m.

¶ 42         According to Cindy’s testimony, about one to two months into the school year,

       she saw Defendant in the hallway when she was out of her class to take her

       medication. Defendant motioned for Cindy to approach him, told her “[b]e quiet,”

       grabbed the back of her shirt, and took her to a handicapped stall inside the sixth-

       grade girls’ restroom. Defendant told Cindy to take off her clothes, he unbuttoned his

       pants, and told her to stroke his penis. At some point, Defendant stopped and Cindy

       left the bathroom to go back to class. Defendant threatened to hurt Cindy or her

       family if she told anyone about the incident. As a whole, this encounter occurred over

       the course of five minutes or less.
                                             STATE V. PICKENS

                                               2022-NCCOA-527

                                            Murphy, J., dissenting.



¶ 43         Cindy also testified about another assault with Defendant that occurred after

       she saw him again in the hallway. Defendant again grabbed Cindy by the back of her

       shirt—and, this time, also by her ponytail—and took her to the handicapped stall of

       the bathroom. He told her to get undressed again, pulled his pants down partially,

       made her stroke his penis, told Cindy to bend over and tried to put his penis in Cindy’s

       vagina twice. Defendant stated something along the lines of “you’re too small” and “I

       thought this would be a problem,” then put his penis in Cindy’s anus. This encounter

       occurred over the span of about five minutes.

¶ 44         Cindy testified that on another day, Defendant stopped Cindy in the hallway

       on the way to get her medication and again took her to the bathroom. This time,

       Defendant instructed Cindy to defecate in the toilet, pick up the feces, and then

       Defendant put the feces in Cindy’s mouth while saying “you filthy slut.” He again

       threatened to hurt her family if she did not comply. Either Defendant or Cindy

       smeared feces on the wall in the process, and Defendant again put his penis in Cindy’s

       anus. Defendant also touched Cindy’s chest and vagina with his hand. This occurred

       over five to seven minutes.

¶ 45         According to Cindy’s testimony, she would see Defendant in the hallway every

       other day.3      She testified that Defendant continued to sexually assault Cindy,




             3   Based on the testimony, it is unclear if the sexual assaults occurred every other day.
                                           STATE V. PICKENS

                                            2022-NCCOA-527

                                          Murphy, J., dissenting.



       including one occasion when Cindy tried to resist and Defendant threw her into the

       wall or toilet and another occasion where Defendant hit her across the face.

       Defendant allegedly sexually assaulted Cindy repeatedly over the course of a couple

       weeks, with multiple instances of Defendant calling Cindy a “whore” or “slut,”

       Defendant making Cindy put his penis in her mouth, Defendant putting his penis in

       Cindy’s anus, and Defendant making Cindy eat her feces. At the time of these

       incidents, Cindy was shorter than five feet tall, and was “pretty small.”4

¶ 46          Almost two years later, in April 2017, Cindy first reported these incidents to a

       third party when she text messaged her mother something along the lines of “Mom,

       [Defendant] hurt me, touched me in ways that he shouldn’t have.” Cindy told her

       mother at this time because one of her friends had stated that Defendant had been

       arrested for hurting another girl and she had confirmed Defendant’s arrest on Google.

                                         B. Assault of Wilma

¶ 47          Additionally, at Defendant’s trial for sexually assaulting Cindy, Wilma, a

       former student of Defendant, testified that Defendant sexually assaulted her in 2015,

       when she was fourteen years old. Her testimony regarding the sexual assault was



              4 To help gauge the meaning of “pretty small,” later testimony reflects that, in the
       aftermath of the sexual assault, when Cindy was twelve years old, she developed severe food
       aversions and was eventually admitted to a hospital for treatment related to Avoidant
       Restrictive Food Intake Disorder. At the time of her admission, she weighed about fifty-nine
       pounds and was four feet ten inches tall.
                                             STATE V. PICKENS

                                              2022-NCCOA-527

                                            Murphy, J., dissenting.



       admitted as Rule 404(b) evidence over Defendant’s objections, and a limiting

       instruction was given prior to the testimony describing the sexual assault.5 According

       to Wilma’s testimony, starting in seventh grade, at another middle school, Wilma had

       been in chorus class with Defendant as her teacher. Defendant took particular

       interest in Wilma and three of her friends as they were good singers. Near the end

       of seventh grade, after watching a movie in the classroom and while students were

       getting up and leaving the classroom, Defendant placed his hands on Wilma’s waist

       and moved them down towards her buttocks. In response, Wilma ran out of the room.

¶ 48         Wilma took chorus with Defendant in eighth grade as well.                    That year,

       Defendant asked Wilma to join a singing and dancing performance held at a local




             5   The limiting instruction stated:

                      When evidence has been received tending to show that at an
                      earlier time, [] [D]efendant may have done or participated in
                      other crimes, wrongs, or acts, this evidence may not be
                      considered by you as proof of the character of [] [D]efendant in
                      order to show that he acted in conformity therewith.

                      If you believe [] [D]efendant committed or participated in these
                      other crimes, wrongs, or acts, you may consider them for one
                      purpose only, and that is whether they constitute proof of one or
                      more of the following things: Motive, opportunity, intent, plan,
                      scheme, or system as to the charges against him in this case.
                      You may not consider them for any other purpose and you may
                      not convict [] [D]efendant of the crimes charged because of any
                      evidence he participated in or committed any other crimes,
                      wrongs, or acts at an earlier time.
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                        Murphy, J., dissenting.



       high school. Wilma indicated she was not interested, but Defendant called Wilma’s

       mother. Her mother, believing that Wilma was interested in participating, told

       Defendant that Wilma would participate. The practices for the performance took

       place at the high school, and Defendant arranged with Wilma’s mother to drive

       Wilma from the middle school to the high school. No other students joined Defendant

       and Wilma on their drives to the high school.

¶ 49         Wilma testified that, in 2015, while Defendant was driving her to the last

       practice at the high school, he stopped by his apartment because he said he wanted

       to change clothes. Initially, Wilma indicated she would stay in the car, but Defendant

       encouraged her to come up to the apartment. Once in the apartment, Defendant

       made himself and Wilma a sandwich, and Wilma watched television on the couch.

       After they finished eating, Defendant began to touch Wilma’s thigh, to which Wilma

       responded by moving his hand and asking him not to do so. Defendant continued to

       touch her thigh, then pulled Wilma by her arm into his bedroom, where he threw

       Wilma onto the bed, removed her pants and underwear, pulled his pants down, and

       put his penis in her vagina. When asked how long this lasted, Wilma testified “it

       wasn’t long.” After Defendant stopped, he went to the bathroom and, upon returning

       to the bedroom, apologized to Wilma and “said that if [she were] to tell anyone, it
                                           STATE V. PICKENS

                                            2022-NCCOA-527

                                          Murphy, J., dissenting.



       would happen again.”6

                                            C. Sentencing

¶ 50         Following the conclusion of the trial for sexually assaulting Cindy, Defendant

       was found guilty on all charges.

¶ 51         At the sentencing hearing, the trial court stated:

                    To say the facts of this case are egregious is putting it
                    mildly. The facts of this case are among the worst I’ve ever
                    seen, and I’ve seen a lot of cases, thousands as a prosecutor,
                    thousands as a judge. One of the things that one has to
                    understand -- I was thinking about this earlier -- is that
                    children the age of 11, unless they are really in an usual
                    environment, have no idea about sex acts. They just don’t.
                    I mean, I’m sure – I’ve seen girls who were pregnant at that
                    age, but they shouldn’t have been, but were raped. They
                    weren’t consensual acts.

                    The Legislature did something several years ago when they
                    enacted this structured sentencing that I totally agreed
                    with and I advocated for for ten years before they did it,
                    and that was to make -- send a clear message that there
                    was a difference between a violent crime and crimes
                    against -- and nonviolent crimes, crimes against property,
                    because the effect is totally different. I mean, just seeing
                    these children testify in this case was just evidence to
                    anyone who opened their eyes who had listened to it as to
                    how damaged these children were by their experience. I
                    don’t -- given the number of women out here in the world,
                    I don’t understand why some people choose underage girls,
                    but it’s wrong. It’s morally wrong. It’s legally wrong, and
                    there’s no justification for it.



             6   At the time, Wilma was fourteen years old, weighed one hundred pounds, and was
       five feet two inches tall.
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                        Murphy, J., dissenting.



                   It would be difficult for an adult to come in here and testify
                   in front of God and the country about what those two girls
                   came in here and testified about.              It would be
                   embarrassing. It would be embarrassing to testify about
                   consensual sex in front of a jury or a bunch of strangers.
                   And in truth, they get traumatized again by being here, but
                   it’s absolutely necessary when a defendant pleads not
                   guilty. They didn’t have a choice and you, Mr. Pickens, had
                   a choice.

                   All right. If you’ll stand up, Mr. Pickens. I assume this
                   was a B1 felony in 2015. In this case, [] [D]efendant, Troy
                   Logan Pickens, having been convicted by a jury -- found
                   guilty by a jury in count one, guilty of first-degree rape of a
                   child, the Court makes no findings in aggravation or
                   mitigation because the prison time -- prison sentence is
                   required by law under 14-27.23.

       Immediately after these statements, the trial court sentenced Defendant to three

       consecutive active sentences of 300 to 420 months. Defendant timely appealed.

                                            ANALYSIS

¶ 52         On appeal, Defendant argues “[t]he trial court erred in admitting testimony

       under Rule 404(b) which was not similar to the crime charged and was unfairly

       prejudicial.” He also argues he “is entitled to a new sentencing hearing because the

       trial court considered impermissible factors before imposing consecutive sentences.”

       The trial court committed prejudicial error in admitting the challenged testimony

       under Rule 404(b). As a result, I do not address the sentencing issue, and would

       vacate the judgement and remand for a new trial.

                                    A. Rule 404(b) Evidence
                                           STATE V. PICKENS

                                            2022-NCCOA-527

                                          Murphy, J., dissenting.



¶ 53         Defendant contends the trial court erred by admitting Rule 404(b) evidence

       regarding his prior sexual assault as the events were not sufficiently similar and the

       probative value of the evidence was outweighed by the prejudice to Defendant under

       Rule 403. I would resolve this challenge on the basis of Rule 404(b) and, as a result,

       do not reach the Rule 403 issue.

¶ 54         Our Supreme Court has held:

                    Though this Court has not used the term de novo to
                    describe its own review of 404(b) evidence, we have
                    consistently engaged in a fact-based inquiry under Rule
                    404(b) while applying an abuse of discretion standard to
                    the subsequent balancing of probative value and unfair
                    prejudice under Rule 403. For the purpose of clarity, we
                    now explicitly hold that when analyzing rulings applying
                    Rules 404(b) and 403, we conduct distinct inquiries with
                    different standards of review. When the trial court has
                    made findings of fact and conclusions of law to support its
                    404(b) ruling, . . . we look to whether the evidence supports
                    the findings and whether the findings support the
                    conclusions. We review de novo the legal conclusion that
                    the evidence is, or is not, within the coverage of Rule
                    404(b). We then review the trial court’s Rule 403
                    determination for abuse of discretion.

       State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156, 158-59 (2012) (citation

       omitted).

¶ 55         Rule 404(b) establishes that

                    [e]vidence of other crimes, wrongs, or acts is not admissible
                    to prove the character of a person in order to show that he
                    acted in conformity therewith. It may, however, be
                    admissible for other purposes, such as proof of motive,
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                        Murphy, J., dissenting.



                    opportunity, intent, preparation, plan, knowledge,
                    identity, or absence of mistake, entrapment or accident.

       N.C.G.S. § 8C-1, Rule 404(b) (2021). Rule 404(b)

                    state[s] a clear general rule of inclusion of relevant
                    evidence of other crimes, wrongs or acts by a defendant,
                    subject to but one exception requiring its exclusion if its
                    only probative value is to show that the defendant has the
                    propensity or disposition to commit an offense of the nature
                    of the crime charged. Thus, even though evidence may
                    tend to show other crimes, wrongs, or acts by the defendant
                    and his propensity to commit them, it is admissible under
                    Rule 404(b) so long as it also is relevant for some purpose
                    other than to show that [the] defendant has the propensity
                    for the type of conduct for which he is being tried.

       State v. Coffey, 326 N.C. 268, 278-79, 389 S.E.2d 48, 54 (1990) (marks and citation

       omitted). “Though it is a rule of inclusion, Rule 404(b) is still constrained by the

       requirements of similarity and temporal proximity.” Beckelheimer, 366 N.C. at 131,

       726 S.E.2d at 159 (marks and citation omitted). Additionally, “North Carolina courts

       have been consistently liberal in admitting evidence of similar sex offenses in trials

       on sexual crime charges.” State v. Jacob, 113 N.C. App. 605, 608, 439 S.E.2d 812, 813

       (1994).

¶ 56         As Defendant has only challenged the Rule 404(b) evidence on the basis of

       similarity, I address only similarity and not temporal proximity. See N.C. R. App. P.

       28(a) (2022) (“Issues not presented and discussed in a party’s brief are deemed

       abandoned.”). Additionally, I address only “the purposes identified by the trial court
                                             STATE V. PICKENS

                                              2022-NCCOA-527

                                            Murphy, J., dissenting.



       below in admitting the testimony into the evidence at trial”—in this case, intent,

       motive, plan, and design.7 State v. Watts, 246 N.C. App. 737, 745, 783 S.E.2d 266,

       272 (2016), aff’d as modified per curium, 370 N.C. 39, 802 S.E.2d 905 (2017) (refusing

       to address purposes that the trial court did not identify for the admissibility of Rule

       404(b) evidence).

       1. Similarity

¶ 57          Our Supreme Court has held:

                     Under Rule 404(b) a prior act or crime is “similar” if there
                     are some unusual facts present in both crimes or
                     particularly similar acts which would indicate that the
                     same person committed both. However, it is not necessary
                     that the similarities between the two situations rise to the
                     level of the unique and bizarre. Rather, the similarities
                     simply must tend to support a reasonable inference that
                     the same person committed both the earlier and later acts.

       State v. Stager, 329 N.C. 278, 304, 406 S.E.2d 876, 890-91 (1991) (marks and citations

       omitted).   Our Supreme Court has also previously found a prior act not to be

       sufficiently similar where the only similarities between the prior act and the crime

       charged were common to most occurrences of that type of crime. See State v. Al-

       Bayyinah, 356 N.C. 150, 155, 567 S.E.2d 120, 123 (2002) (“The [S]tate failed to show,




              7 I note that, although the trial court denied the motion in limine and allowed the Rule
       404(b) evidence for the purposes of intent, motive, plan, and design, the trial court’s limiting
       instruction mentioned the purposes of motive, opportunity, intent, plan, scheme, or system.
       I rely on the purposes articulated in the trial court’s ruling on the motion in limine.
                                          STATE V. PICKENS

                                           2022-NCCOA-527

                                         Murphy, J., dissenting.



       however, that sufficient similarities existed between the [prior] robberies and the

       present robbery and murder beyond those characteristics inherent to most armed

       robberies, i.e., use of a weapon, a demand for money, immediate flight.”); see also

       Watts, 246 N.C. App. at 747, 783 S.E.2d at 273 (“Like our Supreme Court in Al–

       Bayyinah, we do not find these similarities[—that both instances involved the sexual

       assault of minors, the minors were alone at the time of the assaults, [the] defendant

       was an acquaintance of the minors, [the] defendant used force, and [the] defendant

       threatened to kill each minor and the minors’ families—]unusual to the crimes

       charged. Moreover, we think the trial court’s broad labelling of the similarities

       disguises significant differences in the sexual assaults.”).

¶ 58         In Watts, we addressed the similarity between two alleged sexual assaults of

       minors by an adult defendant. Watts, 246 N.C. App. at 747-48, 783 S.E.2d at 273-74.

       The trial court had allowed Rule 404(b) evidence of a prior sexual assault where “both

       instances involved the sexual assault of minors, the minors were alone at the time of

       the assaults, [the] defendant was an acquaintance of the minors, [the] defendant used

       force, and [the] defendant threatened to kill each minor and the minors’ families.” Id.

       at 747, 783 S.E.2d at 273. However, we found “these similarities [were not] unusual

       to the crimes charged” and held “the [] differences are significant and undermine the

       findings of similarity by the trial court.” Id. at 747-48, 783 S.E.2d at 273-74. The

       relevant differences included a six-year difference in the age of the minors; the
                                              STATE V. PICKENS

                                               2022-NCCOA-527

                                             Murphy, J., dissenting.



       circumstances of the sexual assaults differing significantly, with one occurring where

       the minor requested to stay with the defendant and was taken to his home with

       consent of the minor’s mother and the other occurring by forcible entry into the

       minor’s apartment; the relationships differing significantly, where one minor viewed

       the defendant like a grandfather and the other minor knew the defendant but did not

       have a close relationship with him; and the method differing significantly, with the

       defendant using a razor knife in one sexual assault and strangulation without the

       use of a weapon in the other. Id. We went on to grant the defendant a new trial as

       the lack of similarity between the events rendered the trial court’s admission of the

       Rule 404(b) evidence erroneous. Id.

¶ 59          I find Watts to be controlling on the facts sub judice.           Here, regarding

       similarity, the trial court stated:

                     I think that this -- the fact that he was a teacher on both of
                     these occasions, even though he wasn’t a teacher of one of
                     the -- well, the victim in this case, that it was the fact that
                     he was a teacher that gave him access to the victim in each
                     case, the fact that he or it’s alleged that on each case he
                     grabbed the girls by one arm and pulled them where he
                     wanted to go, that he -- that both these girls, by their
                     description, seem to be girls who were relatively small in
                     stature and, therefore, to some extent, physically helpless
                     and that they are sufficiently similar so as to be admissible
                     ....

¶ 60          Although I find the differences between the alleged sexual assaults to be more

       significant for the Rule 404(b) purposes under which the evidence was admitted, the
                                     STATE V. PICKENS

                                      2022-NCCOA-527

                                    Murphy, J., dissenting.



trial court correctly identified some general similarities between these events.8 First,

Defendant had access to and authority over Cindy and Wilma by virtue of Defendant’s

career as a teacher. Second, Cindy and Wilma were middle school aged girls.9 Third,

Defendant did not fully remove his pants during the sexual assaults. Fourth, the

sexual assaults occurred over a short period of time. Fifth, in both instances, at least

some of the acts occurred at a middle school. Sixth, Wilma and Cindy were both of

relatively small stature.10      Although these similarities could contribute to a

conclusion of unusual similarity in another case when considered in conjunction with

other supporting similarities, I do not believe that these facts reflect an unusual



       8  Similarities common to most instances of the offense that were present here include
the use of threats after the sexual assaults to discourage reporting, that Defendant was in
control during each sexual assault, that Defendant attempted to put his penis in Cindy’s
vagina and Defendant put his penis in Wilma’s vagina, that Defendant removed Cindy and
Wilma’s pants and underwear, and that Defendant used force to take Cindy and Wilma to a
more private location where the sexual assault took place. As a result of these aspects being
common to sexual assaults in general, I do not find that they rendered this offense and the
prior act sufficiently similar. See Al-Bayyinah, 356 N.C. at 155, 567 S.E.2d at 123.
        I also note that, if there were something unusual to any of these aspects, such as the
content of a threat or the manner that Cindy and Wilma’s clothes were removed, those
similarities could contribute to there being an unusual similarity. However, here, there were
no unusual similarities of this kind between the sexual assaults.
        9 Cindy was eleven and Wilma was fourteen. This difference in age is arguably

sufficient to constitute a difference rather than a similarity. Indeed, it is not uncommon for
an eleven-year-old child to be characterized as elementary school aged rather than middle
school aged.
        10 There is not clear evidence on what Cindy’s approximate height and weight were at

the time of the sexual assault. If we were to use Cindy’s height and weight about eight
months after the alleged sexual assault, there would have been a four-inch height difference
and potentially as much as a forty-pound weight difference between Cindy and Wilma at the
times of the sexual assaults. This also could more properly constitute a difference.
                                          STATE V. PICKENS

                                            2022-NCCOA-527

                                         Murphy, J., dissenting.



       similarity such that they evidence a similar intent, motive, plan, or design under

       these circumstances.

¶ 61         Instead, under Watts, I believe these features are insufficient to establish

       unusual similarity. In Watts, the similarities referred to by the trial court concerned

       general characteristics of the crimes that, although meaningful, were held

       insufficient to establish an unusual similarity between the events, especially where

       “the trial court’s broad labelling of the similarities disguise[d] significant differences

       in the sexual assaults.” Watts, 246 N.C. App. at 747, 783 S.E.2d at 273. Here,

       considering the general nature of the similarities identified by the trial court, along

       with the significant differences between the sexual assaults, the trial court erred in

       finding there was an unusual similarity justifying the admittance of the Rule 404(b)

       evidence to show a similar intent, motive, plan, or design.

¶ 62         The specifics of the alleged assaults were remarkably distinct. First, the way

       Defendant knew Wilma and Cindy differed—Defendant knew Wilma by virtue of

       being her chorus teacher for seventh and eighth grade, whereas Defendant did not

       know Cindy prior to sexually assaulting her.

¶ 63         Second, the manner in which the sexual assaults were brought about differed.

       Defendant manufactured the opportunity to isolate Wilma and sexually assault her

       by inviting her to participate in a performance, then following up with her mother

       knowing she did not intend to participate and offering to drive her. Defendant’s
                                         STATE V. PICKENS

                                            2022-NCCOA-527

                                        Murphy, J., dissenting.



       opportunity to sexually assault Cindy was incidental, with Cindy already walking to

       get her medication daily around noon.

¶ 64         Third, the progression of the actions differed significantly.      Defendant’s

       attempted grooming behavior began by getting to know Wilma through the chorus

       class and showing a preference for her, then inappropriately touching her waist, then

       creating an opportunity for him to spend time alone with her, and then sexually

       assaulting her.   With Cindy, Defendant immediately sexually assaulted her by

       making her undress and touch his penis, then progressed to more extreme actions.

       Defendant’s interactions with Cindy began with sexual assault, whereas those with

       Wilma escalated to sexual assault.

¶ 65         Fourth, the locations of the actions committed differed significantly. Although

       Defendant touched Wilma’s waist at school, Defendant sexually assaulted her at his

       home in a bed. With Cindy, the sexual assaults occurred exclusively in a school

       bathroom. It is important that Defendant did not sexually assault Wilma at the

       school, as there is a significant methodological difference between a single sexual

       assault in a private place and repeated sexual assaults in a public restroom.

¶ 66         Fifth, the actions alleged widely differed. With Wilma, Defendant groped her

       legs and forcibly put his penis in her vagina. With Cindy, Defendant made her touch

       his penis, touched her breasts and vagina, attempted to put his penis in her vagina,

       forced her to put his penis in her mouth, made her defecate and eat her feces, and put
                                              STATE V. PICKENS

                                                2022-NCCOA-527

                                             Murphy, J., dissenting.



       his penis in her anus.

¶ 67          Finally, the frequency of the actions significantly differed. With Wilma, there

       were two instances of inappropriate conduct and one instance of sexual assault. With

       Cindy, the sexual assaults recurred over the course of a couple weeks, occurring at

       least five times and potentially occurring as often as every other day during this time

       period.11

¶ 68          The differences between Defendant’s sexual assaults on Wilma and Cindy

       significantly undermine a finding that the events were sufficiently similar to show

       Defendant’s intent, motive, plan, and design. Indeed, the plan or design for these

       events significantly differed in that Defendant’s sexual assault on Wilma resulted

       from gradually escalating attempted grooming behavior towards a student in his

       class, ending in a single incidence of sexual assault outside of the school, whereas his

       sexual assault on Cindy resulted from a sudden attack on a student unknown to

       Defendant that recurred at the school over the course of two weeks with increasing

       depravity.      Furthermore, the extreme differences between the specific acts that

       Defendant committed during the sexual assaults demonstrates there was not a

       similar intent, motive, plan, or design. The only similarity in Defendant’s intent or

       motive would be in the general purpose to sexually assault a middle school aged girl,


              11   Cindy testified to the specific details of at least five separate instances of sexual
       assault.
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                        Murphy, J., dissenting.



       which does not alone rise to the level of an unusual similarity.

¶ 69          “Comparing the alleged prior sexual assault to the alleged sexual assault for

       which [the] defendant is now on trial, [I would] hold the above differences are

       significant and undermine the findings of similarity by the trial court.” Watts, 246

       N.C. App. at 748, 783 S.E.2d at 274. The prior bad act was not sufficiently similar to

       the Defendant’s alleged actions for which he was on trial. As a result, the trial court

       erred by admitting Wilma’s testimony under Rule 404(b) as it was not sufficiently

       similar and was only relevant to show “[D]efendant’s character or propensity to

       commit a sexual assault [on a minor].” Watts, 246 N.C. App. at 748, 783 S.E.2d at

       274.

       2. Prejudice

¶ 70          I must also consider whether this error was prejudicial. A preserved error is

       prejudicial “when there is a reasonable possibility that, had the error in question not

       been committed, a different result would have been reached at the trial out of which

       the appeal arises.” N.C.G.S. § 15A-1443(a) (2021). I conclude there is a reasonable

       possibility that the jury would have reached a different verdict if this evidence had

       not been admitted. There were no witnesses to Defendant’s sexual assaults of Cindy,

       and there was no physical evidence of Defendant’s guilt. As a result, the credibility

       of Cindy’s testimony was essential to the jury’s guilty verdict. Furthermore, there

       was evidence that might undermine Cindy’s testimony, such as her assertion that she
                                         STATE V. PICKENS

                                          2022-NCCOA-527

                                        Murphy, J., dissenting.



       was using crutches due to an injury caused by Defendant when she met with the

       principal of her school, which was undermined by her mother’s denial of Cindy having

       used crutches that day; accusations that the principal of the middle school yelled at

       her, called her vulgar names, and broke her wrist, which were undermined by the

       counselor who was present for the whole meeting; expert evidence that Cindy “scored

       extremely high on confusion between reality and imagining things”; and Cindy’s

       parents’ suspicions of a prior sexual trauma.

¶ 71         In light of the facts of this case, the erroneous admission of Defendant’s alleged

       sexual assault on Wilma created a reasonable possibility that the jury would have

       reached a different verdict if this evidence had not been admitted. The erroneous

       admission of the Rule 404(b) evidence was prejudicial to Defendant. Defendant is

       entitled to a new trial, and I would not reach Defendant’s other arguments on appeal.

       See Watts, 246 N.C. App. at 748, 783 S.E.2d at 274 (granting a new trial where we

       held Rule 404(b) evidence was improperly admitted and was prejudicial, and noting

       that our holding disposed of the case on appeal).

                                         CONCLUSION

¶ 72         The trial court committed prejudicial error by admitting evidence of a prior

       sexual assault under Rule 404(b), entitling Defendant to a new trial.